Name: Council Decision (EU) 2017/192 of 8 November 2016 on the conclusion of a Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, regarding the participation of the Republic of Croatia as a Contracting Party, following its accession to the European Union
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction;  international law
 Date Published: 2017-02-04

 4.2.2017 EN Official Journal of the European Union L 31/1 COUNCIL DECISION (EU) 2017/192 of 8 November 2016 on the conclusion of a Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, regarding the participation of the Republic of Croatia as a Contracting Party, following its accession to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218(6)(a) and the second subparagraph of Article 218(8) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision 2014/122/EU (2), the Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons to take account of the accession of the Republic of Croatia to the European Union was signed on 4 March 2016, subject to its conclusion at a later date. (2) The Protocol should be concluded on behalf of the European Union and its Member States, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, regarding the Republic of Croatia's participation as a Contracting Party following its accession to the European Union (3) is hereby approved on behalf of the European Union and its Member States. Article 2 The President of the Council shall designate the person empowered to proceed, on behalf of the European Union and its Member States, tothe notification provided for in Article 6 of the Protocol, in order to express the consent of the European Union and its Member States to be bound by the Protocol (4). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 8 November 2016. For the Council The President P. KAÃ ½IMÃ R (1) Consent given on 14 September 2016 (not yet published in the Official Journal). (2) Council Decision 2014/122/EU of 11 February 2014 on the signing, on behalf of the European Union and its Member States, of a Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, regarding the participation of the Republic of Croatia as a Contracting Party, following its accession to the European Union (OJ L 69, 8.3.2014, p. 2). (3) The text of the Protocol has been published in the Official Journal of the European Union (OJ L 31, 4.2.2017, p. 3). (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.